—Judgment, Supreme Court, New York County (Peter Tom, J.), entered November 23, 1993, upon a jury verdict which, inter alia, awarded damages in favor of plaintiff in the amount of $95,000, plus interest, costs and disbursements, unanimously affirmed, without costs.
The evidence in the record adequately supports the jury’s determination that defendant terminated plaintiff because of her disability, in violation of Executive Law § 296 (1) (see, Sogg v American Airlines, 193 AD2d 153, lv denied 83 NY2d 754, lv dismissed 83 NY2d 846). We also find that the award does not deviate materially from what would be reasonable compensation under the circumstances (CPLR 5501 [c]; compare, Matter of Hamilton v New York City Commn. on Human Rights, 199 AD2d 223).
We have reviewed defendant’s contentions with respect to plaintiff’s counsel’s statements during summation, and find them to be without merit. Concur—Ellerin, J. P., Wallach, Kupferman, Asch and Mazzarelli, JJ.